Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 1 of 18




                 THIS INSURANCE
   DOCUMENT HAS BEEN PREPARED
               EXCLUSIVELY FOR:


                     Kent J Bulcavage
                     8311 Williams Ave
               Philadelphia, PA 19150-2022




             THE FOLLOWING PAGES
           CONSTITUTE THE CERTIFICATE.
           Please review and keep for your records.




                                                              NYL000007
Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 2 of 18




                                                              NYL000008
                  Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 3 of 18

                                                                    New York Life Insurance Company
                                                                    51 Madison Avenue, New York, NY 10010

                     CERTIFICATE
                                       AARP PERMANENT LIFE
                                 (GROUP PERMANENT LIFE INSURANCE)
                                         (Paid Up At AGE 95)
               DEFINED TERMS ARE ALL CAPITALIZED. PLEASE REFER TO THE DEFINITIONS PAGES.
POLICYHOLDER                           TRUSTEE OF THE AARP LIFE INSURANCE TRUST
POLICY NUMBER                          AA-67 (the "POLICY")
WE certify that the INSURED becomes insured on the INSURANCE DATE stated below on the Individual Schedule Of
Benefits if the initial PREMIUM is paid no later than 31 days after the INSURANCE DATE. Insurance is subject to: (a) the
Suicide limitation; (b) the terms and conditions of the POLICY; and (c) OUR underwriting requirements.

                                  INDIVIDUAL SCHEDULE OF BENEFITS
CERTIFICATE NUMBER                   A8748478
INSURED MEMBER                       Kent J Bulcavage
ADDRESS                              8311 Williams Ave
                                     Philadelphia, PA 19150-2022
DATE OF BIRTH                        REDACTED

AGE AT ISSUE                         64
SEX                                  Male
INSURANCE DATE                       10/21/2016
AMOUNT OF INSURANCE                  $15,000
PREMIUM                              $ 82.50 monthly - automatic bank account deduction
BENEFICIARY                          First Beneficiary - Evelyn Scott Davis 100%
                                     Second Beneficiary - Anthony Scott 100%
RIGHT TO EXAMINE THE                 The OWNER will have 30 days from the date of receipt to examine the Certificate. If
CERTIFICATE FOR 30 DAYS              the OWNER does not wish to keep the Certificate, it must be surrendered to US, or
                                     to the agent through whom it was purchased if applicable, within this period. Upon
                                     such surrender, WE will return any PREMIUM paid and insurance will be void from
                                     the start.

This Certificate replaces all Certificates which were previously issued under the above Certificate Number.




                                          Secretary                         President




AA-67/CERT
GMR-FACE, GMR-C-SCH                                                                                    11/01/2012, PL8R
                                                                                                         NYL000009
Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 4 of 18




                                                              NYL000010
                Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 5 of 18
                                               SCHEDULE
                                            TABLE OF VALUES
                                             AGE AT ISSUE: 64
                                                SEX: Male
         At the Anniversary                         CASH VALUE                      Paid-Up Insurance
                of the                            Per $1,000 of the                   Per $1,000 of the
         INSURANCE DATE                         Amount of Insurance                Amount of Insurance
                   1                                   $0.00                                 $0.00
                   2                                     0.00                                 0.00
                   3                                   29.93                                 56.00
                   4                                   60.55                                110.27
                   5                                   91.57                                162.40
                   6                                  123.00                                212.53
                   7                                  154.72                                260.47
                   8                                  186.48                                306.20
                   9                                  218.07                                349.40
                  10                                  249.59                                390.53
                  11                                  281.05                                429.73
                  12                                  312.44                                467.07
                  13                                  343.67                                502.67
                  14                                  374.53                                536.33
                  15                                  404.79                                568.07
                  16                                  434.37                                597.93
                  17                                  463.13                                625.93
                  18                                  491.10                                652.27
                  19                                  518.43                                677.27
                  20                                  545.13                                701.00
This table assumes that the required PREMIUMS have been paid to the Anniversary shown and an Accelerated
Benefit has not been paid and a loan is not outstanding. CASH VALUES and Paid-Up Insurance amounts at times not
shown or where an Accelerated Benefit has been paid or where a loan is outstanding will be furnished upon request.
At AGE 105, WE will send a notice to the OWNER stating that the CASH VALUE equals the Amount of Insurance.




AA-67
                                                     3
GMR-S                                                                                               NYL000011
Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 6 of 18




                                                              NYL000012
                   Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 7 of 18

TABLE OF
CONTENTS

           IMPORTANT NOTICE.........................................................................................................................6-7
              Certificate
              Conformity With State Laws And/Or Regulations
              Continuation Of Coverage
              Deferral of Payment
              Errors
              Examination
              Incontestability
              Misstatements
              Policy Changes
              Premium
              Other Details
           GROUP PERMANENT LIFE INSURANCE...........................................................................................7-9
              Accelerated Benefit
              Death Benefit
              What Benefit Is Payable
              Beneficiary
              Transfer Of Ownership
              Request Procedure
              Loan Benefit
              Surrender Benefit
           WHEN INSURANCE ENDS..................................................................................................................9
           WAIVER OF PREMIUM BENEFIT
               FOR NURSING HOME CONFINEMENT.....................................................................................10
           NON-FORFEITURE VALUES..............................................................................................................10-11
             Options When Insurance Ends
             Surrender For Cash
             Paid-Up Insurance
           DEFINITIONS......................................................................................................................................11-13




  AA-67
  GMR-TABLE                                                                                                                                         NYL000013
              Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 8 of 18
                                        IMPORTANT NOTICE

CERTIFICATE           This Certificate is a summary of the provisions of the POLICY. It should be kept in a safe
                      place. It is not a contract of insurance. Any conflict between the terms of the Certificate
                      and the POLICY will be decided in favor of the POLICY. A copy of the POLICY is available
                      at the Policyholder's office for inspection at any time during business hours. The
                      OWNER should contact US with questions regarding insurance.

CONFORMITY WITH       Any provision of the POLICY which is in conflict with any law and/or regulation of its
STATE LAWS AND/OR     Contract State or any applicable extraterritorial law and/or regulation of any other state
REGULATIONS           in which the INSURED and/or OWNER is a resident, is amended to conform to the
                      minimum requirements of such law and/or regulation.

CONTINUATION OF       Except as stated in the When Insurance Ends section, once insurance becomes
COVERAGE              effective coverage will continue even if: (a) the POLICY with AARP ends; (b) the
                      INSURED ceases to be an AARP member; or (c) the POLICY is amended to end the
                      eligible class of which the INSURED is a member.

DEFERRAL OF PAYMENT   OUR general practice is to pay benefits as soon as reasonably possible. However, WE
                      may defer the payment of the Surrender and/or Loan Benefit for up to six months after
                      receipt of a request for payment. WE will pay interest, at the rate required by state law,
                      compounded annually on the amount of any benefit so deferred. Interest will be paid
                      from the date of deferral until the date the benefit is paid.

ERRORS                Errors or delays in keeping records by US, will: (a) not revoke insurance otherwise in
                      force; (b) not continue insurance which otherwise would have ended; and (c) upon
                      discovery, require fair adjustment of remittances and/or insurance to correct the error.

EXAMINATION           WE, at OUR own expense, have the right and opportunity to examine the medical
                      records of the deceased in order to determine the cause of death.

INCONTESTABILITY      Except for nonpayment of PREMIUMS, WE cannot contest the validity of the insurance
                      or reinstated insurance after it has been in force for two years during the INSURED's
                      lifetime from: (1) the INSURANCE DATE, and (2) the date the insurance is reinstated, if
                      applicable. To contest, WE will only rely upon statements signed by the OWNER in
                      applying for such insurance. A copy of all statements must be furnished to the OWNER
                      or to the beneficiary. Such statements are representations, not warranties.

MISSTATEMENTS         If relevant statements of AGE AT ISSUE or Sex were not accurate for any person: (a) a
                      fair adjustment of remittances and/or insurance will be made; and (b) based upon the
                      facts, WE will decide whether, and what, insurance is valid under the POLICY. If the AGE
                      AT ISSUE or Sex for any person is incorrect but such person would have qualified as an
                      ELIGIBLE MEMBER on the INSURANCE DATE with the correct information, the amount
                      payable under the POLICY will be the amount the PREMIUMS would have purchased at
                      the correct AGE AT ISSUE or Sex.

POLICY CHANGES        The POLICY can be changed: (a) at any time by written agreement between US and the
                      Policyholder; and (b) without the consent of any other person. No agent is authorized to
                      change this Certificate or waive any of its provisions.




AA-67
                                                    6                                             NYL000014
GMR-C-NOTICE
             Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 9 of 18
PREMIUM               The PREMIUMS are payable to AGE 95 and are guaranteed not to change. Once the
                      required PREMIUMS are paid, insurance becomes fully paid up. No further PREMIUMS
                      are required to remain insured under the POLICY.

                      If the OWNER changes the payment method or frequency the PREMIUM will change
                      according to the rules on the INSURANCE DATE, as described in the POLICY.

OTHER DETAILS         On all stated days and dates, insurance begins at 12:01 A.M. and insurance ends at
                      midnight as applicable to the INSURED.

AA-67
GMR-C-NOTICE


                         GROUP PERMANENT LIFE INSURANCE

                      WE will pay a benefit for the: (a) Terminal Illness of the INSURED; (b) death of the
                      INSURED; or (c) Loan and/or Surrender Benefit; in accordance with all of the following:

ACCELERATED BENEFIT   The Accelerated Benefit is available if the INSURED: has a Terminal Illness. "Terminal
                      Illness" is a medical condition where the patient has a life expectancy of 12 months or
                      less, if such condition does not result directly or indirectly from self-inflicted injuries.
                      For the Accelerated Benefit to be paid, WE must receive: (1) a completed, request for
                      the benefit in a form satisfactory to US; and (2) satisfactory proof that the INSURED has
                      a Terminal Illness.


                      Only one Accelerated Benefit is payable for this Certificate while the INSURED is insured
                      under the POLICY whether insurance is continuous or interrupted. Receipt of the
                      Accelerated Benefit may be taxable. The OWNER is advised to consult with a personal
                      tax advisor to determine how their tax status may be affected.

DEATH BENEFIT         The Death Benefit is payable when the INSURED dies and after WE receive satisfactory
                      proof of the INSURED's death.

WHAT BENEFIT IS       The benefit payable is as follows:
PAYABLE
                      1. Accelerated Benefit: Except as stated below, 50% of the Amount of Insurance in
                         force on the INSURED's life, less 50% of the LOAN BALANCE on the date WE
                         approve the OWNER's request for the Accelerated Benefit. The benefit will be paid
                         in a lump sum. Upon payment of the Accelerated Benefit, the Amount of
                         Insurance, CASH VALUE and any LOAN BALANCE will be reduced by 50%. Future
                         PREMIUMS will be based on the reduced Amount of Insurance.
                      2. Death Benefit: Except as stated below, the Amount of Insurance in force on the
                         INSURED on the date of the INSURED's death less any LOAN BALANCE and, if
                         death occurs during the GRACE PERIOD, less any PREMIUM due and not paid.




AA-67
                                                    7                                              NYL000015
GMR-L/AB
              Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 10 of 18
                      MAXIMUM - Amounts of insurance under this POLICY are not subject to the Maximum
                      provision of other policies issued to the Policyholder by US which limit the total Amount
                      of Insurance for the INSURED.

                      SUICIDE - If the INSURED dies within the first two years insurance is in force and the
                      death is due to, related to or occurs during: suicide, an attempt at suicide or an
                      intentional self-inflicted injury; WE will only return the PREMIUMS paid for insurance.

BENEFICIARY           Beneficiary(ies) are classed as first, second and so on. Unless otherwise provided in the
                      beneficiary designation, the following benefits will be paid as follows:

                      1. The Accelerated Benefit will be paid to the OWNER, except if WE have received
                         satisfactory proof of the INSURED's death before such payment is made, then the
                         Death Benefit will be paid as stated below.
                      2. The Death Benefit will be paid in equal shares to the first beneficiary(ies) who
                         survives the INSURED by 15 days. If no first beneficiary(ies) so survives, payment
                         will be made in equal shares to any second beneficiary(ies) who survives the
                         INSURED by 15 days, and so on. Surviving beneficiary(ies) in the same class will have
                         an equal share in the proceeds otherwise designated for a deceased beneficiary in
                         that class. If no beneficiary is designated or no beneficiary survives the INSURED,
                         the benefit will be payable to the INSURED's estate, or at OUR option to the
                         INSURED's surviving relative(s) in the following order of survival: spouse or
                         domestic partner as defined by law, as applicable; children equally; parents equally;
                         or brothers and sisters equally.

                      FACILITY OF PAYMENT - WE have the right to pay up to $250 of the benefit to anyone
                      who has incurred expenses for the INSURED's fatal illness or burial. If a payee is a minor
                      or is, in OUR opinion, not legally able to give a valid receipt for any payment due him or
                      her, payment may be made in monthly installments of up to $50 each to any person or
                      institution who, in OUR opinion, is caring for or supporting such payee. These monthly
                      installments will continue until the earlier of the date: (a) claim is made by a duly
                      appointed guardian or committee of the payee for the remainder of the benefit, if any;
                      or (b) the full benefit, to which such payee is entitled, has been paid. Such payment will
                      be proper to the extent made.

                      FORFEITURE OF PAYMENT - No payment will be made to any person(s) if such
                      person(s) is the principal or an accomplice in willfully bringing about the INSURED's
                      death. Payments will be made in accordance with this section as though that person(s)
                      had died before the INSURED.

TRANSFER OF           The OWNER can transfer all or any part of incidents of ownership of the insurance.
OWNERSHIP

REQUEST PROCEDURE     To: (a) designate a beneficiary or change a beneficiary designation; and/or (b) transfer
                      ownership; WE must be given a completed, request from the OWNER in a form
                      satisfactory to US. Such request must be approved and recorded by US. After such
                      recording, the request will take effect as of the date it was signed, subject to any
                      payment made or any other action taken by US before the recording. In the case of a
                      transfer of ownership, any incidents of ownership so transferred, shall be transferred on
                      the date the transfer becomes effective.




AA-67
                                                   8                                              NYL000016
GMR-L/AB
           Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 11 of 18
LOAN BENEFIT        Subject to the Deferral Of Payment section on the Important Notice page(s), the
                    OWNER can obtain a loan from US on the security of the CASH VALUE, if: (a) the
                    OWNER gives US a completed request in a form satisfactory to US; and (b) the loan plus
                    any existing LOAN BALANCE does not exceed 90% of the CASH VALUE.

                    The effective annual rate of interest on a loan is 8%. The accrued interest on a loan
                    principal is due on each ANNIVERSARY DATE following the date of the loan, except that:
                    No interest will accrue on or after the date the OWNER requests to surrender the
                    insurance as stated in the Surrender Benefit section. If such accrued interest is not paid
                    within 31 days after such ANNIVERSARY DATE, it will be added to and become a part of
                    the loan principal as of such ANNIVERSARY DATE.

                    The OWNER can repay all or any part of a loan at any time. Failure to repay the loan or
                    the accrued interest on the loan principal will not end insurance, except that: WE will
                    give notice to the OWNER if on any ANNIVERSARY DATE the LOAN BALANCE equals or
                    exceeds the CASH VALUE. If within 31 days after the date of such notice, the OWNER
                    has not reduced the LOAN BALANCE to an amount less than the CASH VALUE,
                    insurance will end.

SURRENDER BENEFIT   Subject to the Deferral Of Payment section on the Important Notice page(s), the
                    OWNER can surrender all of the insurance and receive the CASH SURRENDER VALUE,
                    if: (a) the OWNER gives US a completed request in a form satisfactory to US; and (b) the
                    INSURED is alive on the date of surrender. All insurance will end as of the date of
                    surrender. The date of surrender is the date WE receive the OWNER's request for
                    surrender.

AA-67
GMR-L/AB


                                WHEN INSURANCE ENDS

                    Except as stated in the Waiver of Premium Benefit for Nursing Home Confinement and
                    Non-Forfeiture Values section, the insurance will end on the earlier of:

                    1. prior to AGE 95, the last day of the INSURANCE PERIOD for which the last PREMIUM
                       has been paid, except that insurance will not end if the PREMIUM is paid within the
                       GRACE PERIOD; or
                    2. the date insurance ends as stated in the Loan Benefit or Surrender Benefit sections
                       on the Group Permanent Life Insurance page(s).
AA-67
GMR-ENDS




AA-67
                                                 9                                              NYL000017
GMR-ENDS
             Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 12 of 18
                           WAIVER OF PREMIUM BENEFIT
                         FOR NURSING HOME CONFINEMENT

                     WE will continue the insurance without the payment of PREMIUMS, if:

                     1. the INSURED is confined in a NURSING HOME at the explicit direction of a
                        physician;
                     2. the INSURED's confinement in the NURSING HOME has lasted for at least 180
                        consecutive days;
                     3. WE receive satisfactory proof that the INSURED has been so confined. Such proof
                        must be received by US within one year after the date such confinement began,
                        except if it is not possible to give such proof within one year after such date, then
                        proof must be given as soon as reasonably possible. Further proof that the
                        INSURED is confined in a NURSING HOME must be provided each year thereafter;
                        and
                     4. WE approve the benefit.

                     The Amount of Insurance continued under this benefit is equal to the Amount of
                     Insurance in force on the date the INSURED's NURSING HOME confinement began.

                     WE will waive the payment of PREMIUMS due on the PREMIUM DUE DATE following the
                     date the INSURED has been confined in the NURSING HOME for 180 consecutive days.
                     Payment of PREMIUMS should continue until WE approve the benefit.

                     The benefit will end on the earliest of the date:

                     1. the INSURED is no longer confined in a NURSING HOME;
                     2. confinement in the NURSING HOME is no longer at the explicit direction of a
                        physician;
                     3. WE do not receive the required proof that the INSURED remains so confined;
                     4. no more PREMIUMS are payable; or
                     5. insurance ends as stated in the Loan Benefit or Surrender Benefit sections on the
                        Group Permanent Life Insurance page(s).

                     Insurance in force on the date the benefit ends will continue, except as stated on the
                     When Insurance Ends section.

AA-67
GMR-L/DL C


                                 NON-FORFEITURE VALUES

OPTIONS WHEN         If insurance ends and it has no CASH SURRENDER VALUE there are no options available.
INSURANCE ENDS       If insurance has CASH SURRENDER VALUE when it ends, the OWNER can elect to
                     surrender the insurance for its CASH SURRENDER VALUE or the insurance will continue
                     as paid-up insurance.




AA-67
                                                   10                                          NYL000018
GMR-NFV
               Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 13 of 18
SURRENDER FOR CASH     Subject to the Deferral Of Payment section on the Important Notice page(s), the
                       OWNER can surrender all of the insurance for its CASH SURRENDER VALUE. To do so,
                       the OWNER must: (a) make a request in a form satisfactory to US, no later than 3
                       months after the date insurance ends; and (b) give up the Certificate.

                       All insurance will end on the date of surrender. The date of surrender is the date WE
                       receive the OWNER's written request for surrender.

PAID-UP INSURANCE      Paid-up insurance begins as of the date WE record the OWNER's notice electing it, or
                       begins on the date insurance ended if later. No more PREMIUMS are due for this
                       insurance. It is payable to the beneficiary when WE have proof that the INSURED died
                       while this paid-up insurance option was in effect.

                       The amount of paid-up insurance is as stated in the Table Of Values on the Schedule
                       page(s). The amount is calculated on the basis of: (a) the INSURED's AGE AT ISSUE; and
                       (b) the period of time such insurance was continuously in force under the POLICY.

                       The amount of paid-up insurance is calculated as of the PREMIUM DUE DATE after
                       insurance ends. The calculation is made by applying the CASH SURRENDER VALUE at
                       the net single premium rate for the INSURED's AGE on that date. In most cases, this
                       amount will be less than the Amount of Insurance that ended. After this paid-up
                       insurance goes into effect, no benefits from riders will be provided.

                       Paid-up insurance can be surrendered at any time. It has CASH VALUE and loan value.
                       Its CASH VALUE will be determined on a basis consistent with the basis used to
                       determine CASH VALUE under the POLICY. All insurance will end on the date of
                       surrender. The date of surrender is the date WE receive the OWNER's written request
                       for surrender.

AA-67
GMR-NFV


                                           DEFINITIONS

AGE                    AGE means the INSURED's AGE AT ISSUE plus the number of complete years from the
                       INSURANCE DATE.

AGE AT ISSUE           AGE AT ISSUE means the INSURED's attained age on the date that the Enrollment Form
                       was signed; or, if this Certificate was issued as an exchange from another Certificate,
                       AGE AT ISSUE will be determined in accordance with any applicable provisions of the
                       Certificate being exchanged.

ANNIVERSARY DATE       ANNIVERSARY DATE means the annual reoccurrence of the INSURANCE DATE.

CASH VALUE             CASH VALUE means the amount stated for selected years in the Table Of Values on the
                       Schedule page(s). Straight line interpolation will determine the CASH VALUE at times
                       between Anniversaries. The amount is calculated on the basis of: (a) the INSURED's AGE
                       AT ISSUE; and (b) the period of time such insurance was continuously in force under the
                       POLICY.




AA-67
                                                   11                                           NYL000019
GMR-DEF
            Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 14 of 18
CASH SURRENDER      CASH SURRENDER VALUE means the amount of CASH VALUE less any LOAN
VALUE               BALANCE.

ELIGIBLE MEMBER     ELIGIBLE MEMBER means a person who is: (a) a member of AARP; (b) between AGE 45
                    and AGE 80, inclusive; and (c) a legal resident of the fifty states of the United States of
                    America, the District of Columbia, the Commonwealth of Puerto Rico, the United States
                    Virgin Islands, or Guam; or a person who is insured under another Group Life Insurance
                    policy issued by US to the Policyholder, when the OWNER exercises the Option To Buy
                    or Option To Exchange Insurance section of said other group policy.

GRACE PERIOD        GRACE PERIOD means the 31 day period that begins on any PREMIUM DUE DATE if the
                    PREMIUM due on such date is not yet paid. During the GRACE PERIOD, the insurance
                    will be continued. However, if the PREMIUM due on the PREMIUM DUE DATE is not paid
                    by the end of the GRACE PERIOD, insurance will lapse and end, except as stated in the
                    Non-Forfeiture Values provision.

INSURANCE DATE      INSURANCE DATE means the date that insurance under the POLICY takes effect,
                    subject to the initial PREMIUM being paid.

INSURANCE PERIOD    INSURANCE PERIOD means the span of time from a PREMIUM DUE DATE through the
                    day before the next PREMIUM DUE DATE, during which insurance continues, if the
                    PREMIUM for such span of time is paid.

INSURED             INSURED means the person who: (a) was an ELIGIBLE MEMBER on the INSURANCE
                    DATE; (b) became insured under the POLICY, as approved by US; and (c) remains
                    insured under the POLICY.

LOAN BALANCE        LOAN BALANCE means the sum of all unpaid loans increased by accrued interest on a
                    daily basis.

NURSING HOME        NURSING HOME means a facility that: (a) is operated pursuant to law; (b) is approved for
                    payment of Medicare benefits or qualified to receive such approval, if so requested; (c)
                    is primarily engaged in providing, aside from room and board accommodation, skilled
                    nursing care under the supervision of a duly licensed physician; (d) provides continuous
                    24-hours-a-day nursing service by or under the supervision of a registered professional
                    nurse (R.N.); and (e) maintains a daily medical record of each patient.

                    NURSING HOME does not include a home or facility: (a) used primarily for rest; (b) for
                    the care of drug addicts or alcoholics; (c) for the care and treatment of mental diseases
                    or disorders; or (d) for custodial care.

OUR                 OUR means New York Life Insurance Company.

OWNER               OWNER means the person who has all rights of ownership for the insurance. Unless
                    otherwise stipulated, on the INSURANCE DATE the OWNER will be the INSURED.

POLICY              POLICY means the Group Policy, as shown on the face page of this Certificate, issued to
                    the Policyholder by US.

PREMIUM             PREMIUM means the applicable full periodic payment toward the insurance coverage,
                    which must be paid for insurance to take effect on the INSURANCE DATE and/or for
                    insurance to continue in force under the POLICY. PREMIUM is due on each PREMIUM
                    DUE DATE.


AA-67
                                                 12                                             NYL000020
GMR-DEF
           Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 15 of 18
PREMIUM DUE DATE   PREMIUM DUE DATE means the following dates by which the PREMIUM must be
                   received: (a) initially the INSURANCE DATE; (b) thereafter, until AGE 95, based upon the
                   mode of payment elected by the OWNER and approved by US, the annual, semiannual,
                   quarterly or monthly reoccurrence of the INSURANCE DATE.

US                 US means New York Life Insurance Company.

WE                 WE means New York Life Insurance Company.




AA-67
                                               13                                            NYL000021
GMR-DEF
Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 16 of 18




                                                               NYL000022
Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 17 of 18




        THIS CONCLUDES THE CERTIFICATE.




                                                               NYL000023
                    Case 2:21-cv-01931 Document 1-1 Filed 04/27/21 Page 18 of 18




                               New York Life is here to help.

         For your convenience, you can easily manage your Contract information, make
         important changes or updates, and make premium payments online. Just visit
         nylaarp.com/service to:

                                   • Provide a change of address
                                   • Update or change beneficiary information
                                   • Change the way you choose to be billed
                                   • Make a one-time payment
                                   • Set up automatic payments


                 To speak with a knowledgeable New York Life customer service agent, call
                     our award-winning Sales and Service Center at 1-800-260-8865.
Representatives are available from 8 a.m. to 8 p.m. Monday through Friday, and 9 a.m. to 5 p.m. Saturday (ET).




                     To notify us of a life insurance claim, please
                          call toll-free: 1-800-260-8865.




                                                                                             NYL000024
